[Cite as State v. Gonzales, 2021-Ohio-680.]




                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO



STATE OF OHIO,                                  :    APPEAL NOS. C-190344
                                                                 C-190345
      Plaintiff-Appellee,                       :    TRIAL NOS. B-9808445A
                                                                B-0103969
      vs.                                       :

ALEXANDER GONZALES,                             :         O P I N I O N.

      Defendant-Appellant.                      :




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Affirmed as Modified

Date of Judgment Entry on Appeal: March 10, 2021




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Keith Sauter,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Patituce & Associates LLC and Kimberly Kendall Corral, for Defendant-Appellant.
                  OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Presiding Judge.

       {¶1} In these consolidated appeals, defendant-appellant Alexander Gonzales
challenges the Hamilton County Common Pleas Court’s judgments overruling the

“Motion to Vacate Sentence” and “Motion to Vacate Convictions for Lack of Final

Appealable Orders” filed in each case. We affirm the court’s judgments.

                              Procedural Posture
       {¶2} In 2001, Gonzales was convicted upon multiple counts of drug
possession and trafficking charged in two indictments. He unsuccessfully challenged

his convictions on direct appeal and in postconviction motions filed in 2002 and

2010. State v. Gonzales, 151 Ohio App.3d 160, 2002-Ohio-4937, 783 N.E.2d 903;

State v. Gonzales, 1st Dist. Hamilton Nos. C-020743 and C-020744 (Oct. 1, 2003).

       {¶3} In 2018, Gonzales filed in each case two motions. One sought correction
of the postrelease-control portions of his sentences. And the other sought an order

vacating his judgments of conviction on the ground that they did not comply with

Crim.R. 32(C).    In these appeals, he presents two assignments of error challenging

the overruling of those motions.

             Motions to Vacate Sentences—Postrelease Control
       {¶4} In his “Motion[s] to Vacate Sentence[s],” Gonzales sought resentencing
on the ground that his sentences were void to the extent that they were not imposed

in conformity with the statutes governing the imposition of postrelease control. In

his first assignment of error, he contends that the common pleas court erred in

overruling those motions. The challenge is untenable.

       {¶5} Not     reviewable      under     a    postconviction         statute   or
procedural rule. Gonzales did not specify in his motions a statute or rule under
which the relief sought may have been afforded. The common pleas court was thus left

to “recast” the motions “into whatever category necessary to identify and establish the




                                             2
                   OHIO FIRST DISTRICT COURT OF APPEALS



criteria by which the motion[s] should be judged.” State v. Schlee, 117 Ohio St.3d 153,

2008-Ohio-545, 882 N.E.2d 431, ¶ 12 and syllabus.

       {¶6} But the motions were not reviewable under any statute or procedural
rule. The motions were not reviewable under the standards provided by R.C. 2953.21

et seq., governing the proceedings upon a petition for postconviction relief, because

the motions alleged a statutory, rather than a constitutional, violation. See R.C.

2953.21(A)(1) (requiring a postconviction petitioner to demonstrate a constitutional

violation in the proceedings resulting in his conviction). Nor were the motions

reviewable as motions for a new trial under Crim.R. 33 or motions to withdraw a

guilty or no-contest plea under Crim.R. 32.1, because Gonzales was not convicted

upon guilty or no-contest pleas, but following a trial, and the motions did not seek a

new trial. The motions were not reviewable under R.C. Chapter 2731 as petitions for

a writ of mandamus, under R.C. Chapter 2721 as declaratory judgment actions, or

under R.C. Chapter 2725 as petitions for a writ of habeas corpus, because the

motions did not satisfy those statutes’ procedural requirements. See R.C. 2731.04,

2721.12(A), and 2725.04. And Crim.R. 57(B) did not require the common pleas court

to entertain the motions under Civ.R. 60(B), because the postrelease-control

portions of Gonzales’s sentences were reviewable under the procedures provided for

a direct appeal.

       {¶7} Not void. A court always has jurisdiction to correct a void judgment.
See State ex rel. Cruzado v. Zaleski, 111 Ohio St.3d 353, 2006-Ohio-5795, 856 N.E.2d

263, ¶ 18-19. And until the Ohio Supreme Court’s May 2020 decision in State v.

Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, the imposition of a

sentence contrary to the postrelease-control statutes rendered that part of the

sentence void and subject to review and correction at any time before completion of

the prison term imposed for the offense. See id. at ¶ 27-40 (overruling State v.

Beasley, 14 Ohio St.3d 74, 75, 471 N.E.2d 774 (1984), and State v. Jordan, 104 Ohio


                                             3
                  OHIO FIRST DISTRICT COURT OF APPEALS



St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, and its progeny). But in Harper, the

court “realign[ed]” its void-versus-voidable jurisprudence with “the traditional

understanding of what constitutes a void judgment,” to hold that “[w]hen a case is

within a court’s subject-matter jurisdiction and the accused is properly before the

court, any error in the exercise of that jurisdiction in imposing postrelease control

renders the court’s judgment voidable,” not void. Id. at ¶ 4-5 and 41-43.

       {¶8} Article IV, Section 4(B), of the Ohio Constitution and R.C. 2931.03
confer upon a common pleas court subject-matter jurisdiction over felony cases. See

Harper at ¶ 23-25 (noting that “[s]ubject-matter jurisdiction refers to the

constitutional or statutory power of a court to adjudicate a particular class or type of

case”). And a court has jurisdiction over a person appearing before it under a valid

indictment. See Stacy v. Van Coren, 18 Ohio St.2d 188, 189, 248 N.E.2d 603 (1969);

Page v. Green, 174 Ohio St. 178, 178-179, 187 N.E.2d 592 (1963).

       {¶9} Gonzales appeared before the trial court under indictments for felony
drug offenses. And the trial court acted within its subject-matter jurisdiction in

sentencing Gonzales for those offenses.       Consequently, any error in imposing

postrelease control rendered those parts of his sentences voidable, not void.

Therefore, the postrelease-control portions of Gonzales’s sentences were not subject

to correction under the common pleas court’s jurisdiction to correct a void judgment.

       {¶10} Not correctable under Crim.R. 36.                    Finally, Crim.R. 36

provides that “[c]lerical mistakes in judgments * * * may be corrected by the court at

any time.”   When the trial court provides the statutorily mandated postrelease-

control notification at the sentencing hearing, but does not include postrelease

control in the judgment of conviction, Crim.R. 36 empowers the court to correct the

postrelease-control portion of the defendant’s sentence by entry nunc pro tunc to the

date of the original judgment. State v. Qualls, 131 Ohio St.3d 499, 2012-Ohio-1111,

967 N.E.2d 718, ¶ 13.


                                               4
                  OHIO FIRST DISTRICT COURT OF APPEALS



       {¶11} In sentencing Gonzales for his first-degree felony drug offenses, the
trial court was required to notify him at the sentencing hearing that, upon his release

from prison, he would be subject to a mandatory five-year period of postrelease-

control. And the court was required to impose in each judgment of conviction, as

part of his sentences, the five-year period of postrelease control. Instead, the court

did not mention postrelease control at the sentencing hearing, and the judgments of

conviction simply stated that “[a]s part of the sentence in this case, the defendant is

subject to the post release [sic] control supervisions of R.C. 2967.28.”

       {¶12} Because postrelease control was not mentioned at the sentencing
hearing, the failure to include postrelease control in the judgments of conviction did

not constitute a clerical error. Thus, Crim.R. 36 did not confer upon the common

pleas court jurisdiction to correct the postrelease-control portions of Gonzalez’s

sentences.

       {¶13} No error in denying relief.            The common pleas court had no

jurisdiction to entertain Gonzales’s “Motion[s] to Vacate Sentence[s].” Therefore,

the court did not err in denying the relief sought in those motions. Accordingly, we

overrule the first assignment of error.

       Motions to Vacate Convictions—Final Appealable Orders
       {¶14} In his “Motion[s] to Vacate Convictions for Lack of Final Appealable
Orders,” Gonzales asked the common pleas court to vacate his 2001 judgments of

conviction on the ground that the judgments did not satisfy Crim.R. 32(C)’s

requirements for final appealable orders, when they did not include the “time stamp”

of the clerk of courts. In his second assignment of error, Gonzales challenges the

overruling of those motions. We find no merit to this challenge.

       {¶15} No jurisdiction under the postconviction statutes. The
motions did not designate a statute or rule under which the relief sought may have

been afforded, thus leaving the common pleas court to determine the appropriate


                                               5
                 OHIO FIRST DISTRICT COURT OF APPEALS



standard for reviewing them.     Schlee, 117 Ohio St.3d 153, 2008-Ohio-545, 882

N.E.2d 431, ¶ 12 and syllabus. Under the postconviction statutes, R.C. 2953.21 et

seq., a common pleas court may grant relief from a conviction upon proof of a

constitutional violation during the proceedings resulting in that conviction. See R.C.

2953.21(A)(1); State v. Powell, 90 Ohio App.3d 260, 264, 629 N.E.2d 13 (1st

Dist.1993). With his motions, Gonzalez sought relief from his convictions based on

an alleged violation of the Due Process Clauses of the Fifth and Fourteenth

Amendments to the United States Constitution and Article I, Section 10, of the Ohio

Constitution. See Evitts v. Lucey, 469 U.S. 387, 393, 105 S.Ct. 830, 83 L.Ed.2d 821

(1985) (explaining that when an appeal is an integral part of a state’s system for

finally adjudicating guilt or innocence, “the procedures used in deciding appeals

must comport with the demands of the Due Process and Equal Protection Clauses of

the Constitution”); State v. Craig, 159 Ohio St.3d 398, 2020-Ohio-455, 151 N.E.3d

574, ¶ 23 (citing Evitts for the proposition that the delay of an appeal occasioned by

noncompliance with Crim.R. 32(C) “has possible due-process implications”).

Therefore, the motions were reviewable under the standards provided by the

postconviction statutes.

       {¶16} But Gonzales filed his motions well after the time prescribed by R.C.
2953.21(A)(2) had expired. And he failed to satisfy the jurisdictional requirements

for entertaining a late postconviction claim, when the record does not demonstrate

that, but for the claimed constitutional deprivations, “no reasonable factfinder would

have found [him] guilty of the offense[s] of which [he] was convicted.” See R.C.

2953.23(A)(1)(b). Therefore, the postconviction statutes did not confer upon the

common pleas court jurisdiction to entertain the motions.

       {¶17} Not void.      Nor could the common pleas court have vacated the

judgments of conviction under its jurisdiction to correct a void judgment.        See

Cruzado, 111 Ohio St.3d 353, 2006-Ohio-5795, 856 N.E.2d 263, at ¶ 18-19. Again, a


                                             6
                  OHIO FIRST DISTRICT COURT OF APPEALS



judgment is not void if it is entered by a court with personal and subject-matter

jurisdiction. And the trial court acted with personal and subject-matter jurisdiction

in entering the judgments convicting Gonzales upon jury verdicts finding him guilty

of offenses charged in the indictments. See State v. Henderson, 161 Ohio St.3d 285,

2020-Ohio-4784, 162 N.E.3d 776, ¶ 40, following Harper, 160 Ohio St.3d 480,

2020-Ohio-2913, 159 N.E.3d 248, at ¶ 4-6 and 41. See also Zanesville v. Rouse, 126

Ohio St.3d 1, 2010-Ohio-2218, 929 N.E.2d 1044, judgment vacated in part on other

grounds, 126 Ohio St.3d 1227, 2010-Ohio-3754, 933 N.E.2d 260 (holding that the

failure of the clerk of courts to file-stamp a document that has actually been filed

with the clerk does not create a jurisdictional defect in that document); accord State

v. Brown, 7th Dist. Mahoning No. 14 MA 37, 2014-Ohio-5832, ¶ 13-21; State v.

Morris, 11th Dist. Trumbull No. 2013-T-0019, 2013-Ohio-5485.

       {¶18} No grounds for issuing revised judgments of conviction.

Finally, a trial court may, upon a defendant’s motion, correct a judgment of

conviction that does not comply with Crim.R. 32(C), by issuing a revised judgment of

conviction. And the court’s denial of that motion may be appealed. See State ex rel.

Daniels v. Russo, 156 Ohio St.3d 143, 2018-Ohio-5194, 123 N.E.3d 1011.

       {¶19} Crim.R. 32(C) provides that “[a] judgment of conviction shall set forth
the fact of conviction and the sentence,” and that “[t]he judge shall sign the judgment

and the clerk shall enter it on the journal.” In State v. Lester, 130 Ohio St.3d 303,

2011-Ohio-5204, 958 N.E.2d 142, the Supreme Court held that under Crim.R. 32(C),

“[a] judgment of conviction is a final order subject to appeal under R.C. 2505.02

when it sets forth (1) the fact of the conviction, (2) the sentence, (3) the judge’s

signature, and (4) the time stamp indicating the entry upon the journal by the clerk.”

Id. at paragraph one of the syllabus.

       {¶20} In his motions, Gonzales argued that his judgments of conviction did
not constitute final appealable orders, because they did not satisfy Lester’s


                                              7
                  OHIO FIRST DISTRICT COURT OF APPEALS



requirement that they bear the “time stamp” of the clerk of courts. We conclude to

the contrary, that there is nothing on the face of the challenged file-stamp to suggest

that the substantive requirements of Crim.R. 32(C) or Lester had not been satisfied.

       {¶21} The judgments of conviction each bore a stamped box showing that the
judgment had been “Entered” on “Date 12-10-01” and docketed under “Image”

number “375” in the case numbered B-9808445 and “Image” number “376” in the

case numbered B-0103969. The dates and image numbers were handwritten. Each

judgment of conviction appears in the transcript of the docket for each case, under

the “Image” number assigned.

       {¶22} This “method” of file-stamping a judgment of conviction was upheld
by the Supreme Court in State ex rel. Smith v. Winkler, 143 Ohio St.3d 20, 2014-

Ohio-5198, 34 N.E.3d 20. The court found no authority for requiring that the clerk’s

file stamp be “exclusively mechanical and without a handwritten date.” Id. at ¶ 5-7.

       {¶23} More to the point, the Supreme Court has expressly held that the file-
stamp on a document filed with the clerk of courts need not state the hour of the day

that it was filed, and that the requirements of Crim.R. 32(C) and Lester are satisfied

by an entry that is stamped by the clerk with the date of filing. State ex rel. Untied v.

Ellwood, 131 Ohio St.3d 37, 2011-Ohio-6343, 959 N.E. 2d 1048, ¶ 3, citing R.C.

2303.10 (“The clerk of the court of common pleas shall indorse upon every paper

filed with him the date of the filing thereof * * * .”) and Sup.R. 44(E) (“ ‘File’ means

to deposit a document with a clerk of court, upon the occurrence of which the clerk

time or date stamps and dockets the document” (Emphasis added.)). Accord State v.

Caulton, 7th Dist. Mahoning No. 12 MA 150, 2013-Ohio-2953, ¶ 21-22; Rogers v.

Fuerst, 8th Dist. Cuyahoga No. 100670, 2014-Ohio-2774, ¶ 8-10.

       {¶24} Finally, Gonzales timely appealed his convictions. Thus, as both an

objective and subjective matter, the date stamps on his judgments of conviction must

be said to have advanced the purpose of Crim.R. 32(C) of putting him on notice that


                                               8
                  OHIO FIRST DISTRICT COURT OF APPEALS



the App.R. 4(A) time for appealing his convictions had begun to run. See Lester, 130

Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142, at ¶ 10 (declaring that “the

purpose of Crim.R. 32(C) is to ensure that a defendant is on notice concerning when

a final judgment has been entered and the time for filing an appeal has begun to

run”); Caulton at ¶ 21-22 (citing Lester’s statement of Crim.R. 32(C)’s purpose to

hold that a judgment of conviction “does not require a literal time-stamp in addition

to the date stamp in order to be a final appealable order”).

       {¶25} No error in denying relief.            The common pleas court had no

jurisdiction to entertain Gonzales’s “Motion[s] to Vacate Convictions for Lack of

Final Appealable Orders.” Therefore, the court did not err in denying the relief

sought in those motions. Accordingly, we overrule the second assignment of error.

                       Affirmed as Modified to Dismiss
       {¶26} The common pleas court properly declined to afford the relief sought
in Gonzales’s “Motion[s] to Vacate Sentence” and “Motion[s] to Vacate Convictions

for Lack of Final Appealable Orders,” because the court had no jurisdiction to afford

that relief. Accordingly, upon the authority of App.R. 12(A)(1)(a), we modify the

judgments overruling those motions to reflect dismissal of the motions. And we

affirm those judgments as modified.

                                                     Judgments affirmed as modified.

MYERS and CROUSE, JJ., concur.

Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                               9